08/10/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 06-0544


                                      PR 06-0544
                                                                         AUG 1 0 2C21
                                                                       Bowen Greenwood
 IN RE PETITION OF MATTHEW SHIMANEK FOR                              Clerk of Suprema Court
                                                                        State of Montana
 REINSTATEMENT TO ACTIVE STATUS IN THE                                   ORDER
 BAR OF MONTANA



       Matthew Shimanek has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Shimanek was placed on inactive status in July 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Shimanek has provided a letter from the State Bar certifying that
Shimanek has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 ofthe CLE Rules. The Petition states that Shimanek is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Matthew Shimanek for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
ofany remaining dues,fees, and the state license tax to the State Bar ofMontana,Shimanek
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                       ,
       DATED this lb day of August, 2021.



                                                              Chief Ji.2 1

                                                                 /4•
(94 /14— AIL




    Justices